Citation Nr: 1122592	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to a mental condition and as secondary to disabilities of the back and neck.

2.  Entitlement to service connection for herniated nucleus pulposis, claimed as a neck condition. 

3.  Entitlement to service connection for herniated nucleus pulposis, claimed as a back condition.

4.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left upper extremity, claimed as numbness of arms as a result of a back/neck injury. 

5.  Entitlement to service connection for CTS of the right upper extremity, claimed as numbness of arms as a result of a back/neck injury.

6.  Entitlement to service connection for sciatica of the right lower extremity, claimed as pain/numbness of the legs as the result of a back/neck injury.  

7.  Entitlement to service connection for sciatica of the left lower extremity, claimed as pain/numbness of the legs as the result of a back/neck injury.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran was provided a Videoconference Board hearing in October 2010.  A transcript of the testimony offered at this hearing has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A review of the record discloses that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  He was specifically awarded such benefits for degenerative disc disease, CTS and radiculopathy.  See May 2008 SSA decision.  Diagnoses of these disabilities are present within the record.

Although a substantial number of medical records are associated with the claims file, it is unclear if all records considered by SSA have been obtained.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The SSA records appear to be relevant to the Veteran's claimed disabilities of the back, neck and CTS.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, upon remand of this matter, the AMC/RO should attempt to obtain the Veteran's SSA records and associate them with the claims file.

The Board also notes that the claim of entitlement to service connection for depression is inextricably intertwined with the claims remanded herein because the Veteran is claiming that he has such a psychiatric disorder as secondary thereto.  Accordingly, this claim must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


